Citation Nr: 1014787	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-29 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left inguinal hernia. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active service from April 1986 to January 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As a procedural matter, VA and private treatment records as 
well as VA examination reports and were added to the file 
without a waiver since the statement of the case (SOC) was 
issued in August 2008 and before the case was certified for 
appeal.  The Board has reviewed the additional evidence but 
finds that the records consist of evidence that is not 
pertinent to the claim for entitlement to service connection 
for a left inguinal hernia.  Accordingly, the Board concludes 
that there is no prejudice in proceeding with consideration 
of this case without affording the RO an opportunity to issue 
a supplemental statement of the case.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a left 
inguinal hernia was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

A left inguinal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2007 that fully addressed all four 
notice elements.  The letter informed her of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  Therefore, she was 
"provided the content-complying notice to which she [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a SOC was issued in August 2008.  Consequently, the Board 
finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of this 
appeal.  Her service treatment records and all relevant VA 
and private treatment records pertaining to her claim have 
been obtained and associated with her claims file.  Based on 
a February 2008 VA Memorandum, the RO attempted to obtain 
records from the Social Security Administration (SSA), but 
the Veteran's SSA records were unavailable.  In making a 
formal finding regarding the unavailability of these records, 
the RO noted that all efforts to obtain the information had 
been exhausted and that any further efforts to obtain the 
information would be futile, as the Veteran had not filed for 
disability benefits.

Moreover, while a VA general medical examination was obtained 
in July 2006, the Board finds that an additional VA medical 
examination pertinent to the issue on appeal is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal and no 
competent evidence of a nexus between service and the 
Veteran's claimed disorder, a remand for a VA examination 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that she incurred a left inguinal hernia 
during her lengthy period of active service.  

Service treatment records reflected that the Veteran 
complained of chronic pelvic pain and recurrent left lower 
quadrant pains in July 1987.  While a September 1987 medical 
record detailed a history of chronic low abdominal pain, it 
was noted that gynelogical examination findings were normal.  
A December 1997 physical therapy consultation report listed 
an assessment of unexplained right inguinal pain.  Also in 
December 1997, the Veteran complained of increased right 
groin pain and was noted to develop left low back pain, which 
the examiner indicated may be the reason for the groin pain 
if referred.  The examiner assessed referred lumbar nerve 
problem left groin.  A June 1998 physical therapy report 
listed a provisional diagnosis of right groin pull.  In 
August and October 1998, the Veteran complained of right 
groin pain.  A right groin ultrasound study was noted to be 
normal with no herniation. 

During active duty, the Veteran received private treatment 
for sudden onset right lower quadrant pain in March 
2001(after cesarean section) and in July 2001.  While a 
February 2005 health maintenance evaluation report reflected 
complaints of tenderness to palpation of right lower abdomen 
over ileoinguinal ligament, a February 2005 ultrasound report 
revealed normal right lower quadrant findings.  A July 2005 
Report of Medical Assessment showed complaints of occasional 
side pain.  The October 2005 service separation examination 
report noted a low bikini incisional scar well-healed, non-
tender, and freely moveable.  Shortly before discharge, the 
Veteran's abdomen was noted to be soft with no tenderness or 
mass palpated in a January 2006 service health record.  

In her June 2006 claim, the Veteran reported that it was just 
discovered that she suffered from a hernia.  She asserted 
that she was within the one year presumptive period and was 
seen on active duty for a pain in this region. 

A June 2006 VA treatment record detailed that the Veteran 
complained of a new lump on the left groin and the examiner 
diagnosed inguinal hernia.  In a July 2006 VA general 
examination report, the examiner noted a left inguinal hernia 
that was reducible, remedial, operable, not supported by 
truss/belt, and 4x4 centimeters in diameter. 

In a July 2006 VA genitourinary examination report, the 
Veteran complained of left inguinal hernia with a date of 
onset of June 2006.  She reported a sudden onset of left 
groin pain and then felt a lump.  Physical examination 
findings were listed as left inguinal area with 4x4 
centimeter tender, soft, reducible mass.  The examiner 
diagnosed left inguinal hernia.

In a July 2006 VA scars examination report, the examiner 
noted that the Veteran had undergone three abdominal 
surgeries that used the same abdominal scar, including 
myomectomies in 1994 and 1996 as well as a 2001 caesarean 
section.  Physical examination findings were noted as bikini 
incision scar of the lower pelvic region measuring 15 
centimeters.  The examiner indicated that the scar was tender 
with a left inguinal hernia and no skin breakdown. 

An August 2006 VA treatment note indicated that the Veteran 
had a hernia repair with an off-base provider earlier that 
month.  Additional private treatment notes from Wuesthoff 
Medical Center listed an impression of status post left 
inguinal hernia repair and noted findings of left lower 
quadrant surgical scar of about 3 centimeters with normal 
healing, no redness, and mild discomfort to palpation.  
Private treatment notes dated in September, November, and 
December 2006 indicated that there was no evidence of a 
hernia in the Veteran's abdomen. 

Service treatment records did not reflect any complaints, 
treatment, or findings of a left inguinal hernia during 
service.  While the Veteran received post-service treatment 
for the claimed left inguinal hernia in June 2006, less than 
one year after her retirement from service, the Board notes 
that inguinal hernias are not one of the enumerated chronic 
disorders for which service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 C.F.R. 
§ 3.309 (2009).  The record also does not include any medical 
evidence or opinion even suggesting a medical nexus between 
the Veteran's claimed left inguinal hernia and her active 
military service, and neither the Veteran nor her 
representative has identified or even alluded to the 
existence of any such opinion.

Evidence of record also includes the Veteran's statements 
asserting left inguinal hernia complaints during service and 
a nexus between her claimed left inguinal hernia and her 
active service.  In her October 2008 substantive appeal, the 
Veteran reported that she complained of left side discomfort 
prior to retirement from active service and a hernia was 
identified approximately 4-5 months later.  She further 
indicated that the doctor dismissed her discomfort at the 
time and did not note her complaints in the service treatment 
records.  

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  As noted 
above, she has indicated that she complained of left side 
discomfort prior to retirement from active service and a 
hernia was identified approximately 4-5 months later.  

	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued left inguinal hernia symptomatology 
since active service, while competent, is nonetheless not 
credible, as it is inconsistent with the other evidence of 
record.  Indeed, while she stated that left side discomfort 
began in service, her separation examination report was 
absent of any hernia complaints or findings.  Moreover, post-
service evidence reflected that the Veteran complained of a 
sudden onset of left inguinal pain with lump in June 2006.  
Finally, the Board notes that the Veteran sought compensation 
for a myriad of medical complaints in August 2005, just 
before her retirement from service.  Significantly, she never 
reported complaints related to any left inguinal hernia until 
filing a claim for entitlement to service connection for left 
inguinal hernia in June 2006, indicating that it was just 
discovered that she suffered from a hernia.

	The Board has weighed the Veteran's statements as service 
incurrence as well as continuity of symptomatology and finds 
her current recollections and statements made in connection 
with a claim for benefits to be of lesser probative value.  
Pond v. West, 12 Vet. App. 341 (1999) (although Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).  Therefore, service incurrence or continuity of 
symptomatology has not been established, either through 
medical evidence or through her statements.

In addition, while the Board reiterates that the Veteran is 
competent to report symptoms as they come to her through her 
senses, an inguinal hernia is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by treatment records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to her 
lay statements.  Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Consequently, a nexus between the Veteran's claimed 
left inguinal hernia and her active service has not been 
established, either through medical evidence or her 
statements.

For the foregoing reasons, the claim for service connection 
for a left inguinal hernia must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for a left inguinal hernia 
is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


